Citation Nr: 1755688	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  11-03 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Dale K. Graham, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to May 1983.

This matter comes before the Board of Veterans Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This case was most recently before the Board in September 2016.

In November 2014, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  The LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.


FINDING OF FACT

The evidence is in equipoise regarding whether the Veteran's right ear hearing loss was caused by active service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's right ear hearing loss claim, any deficiency as to VA's duties to notify and assist is rendered moot.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2017); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

In addition, service connection for certain chronic diseases, including sensorineural hearing loss (organic diseases of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2017); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C. § 1154(a).

At his November 2014 Board hearing and in his statements made in support of his claim the Veteran asserts that he has current right ear hearing loss related to exposure to loud noises during service associated with military weaponry and working as a pavement specialist.  The Veteran indicated that during service his job as a pavement specialist involved working with tools such as sledgehammers, jackhammers, and shovels.  He would sometimes use the jackhammer for eight hours a day.  He was also around air compressors and was always on the flight line.

The Veteran's DD Form 214 reflects that he was a pavement specialist for his entire period of active service.  The Veteran's service treatment records (STRs) are negative for any complaints, treatment, or diagnoses of hearing loss.  It appears that the Veteran did not undergo a hearing evaluation upon his separation from service.

In a January 2015 letter, a private audiologist stated, in pertinent part, as follows:

[The Veteran] was seen at this center on January 5, 2015 for a hearing evaluation.  The veteran reports that he has hearing loss and ringing in both ears.  [The Veteran] reports that he is a veteran of the U.S. Air Force and served as a Pavement Specialist.  The veteran reports that he was exposed to excessive noise from jack hammers, pneumatic tools, heavy construction equipment, flight lines, jet engines, jet aircraft, M-16 rifles, M-203 grenade launchers and an air compressor accident resulting in the rupture of the right eardrum.

The hearing evaluation results were indicative of a bilateral, high frequency sensorineural hearing loss.  The speech reception threshold in the right ear was 20 dB HL with a pure tone average of 23.75 dB HL and recorded voice Maryland CNC modified performance intensity function speech discrimination score of 90%.  In the left ear, the speech reception threshold was 15 dB HL with a pure tone average of 23.75 dB HL and recorded voice Maryland CNC modified performance intensity function speech discrimination score of 90%.  Tympanometry results were normal in both ears with elevated and absent acoustic reflexes.  The veteran reports constant, tinnitus bilaterally.

As a result of the hearing loss, [the Veteran] has difficulty understanding in many listening situations.  Background noise and more than one person speaking at a time cause him to have difficulty in understanding speech.

The veteran's civilian work was as a store stockman for 15 years and electronic repairman for 14 years with ear protection.  The veteran reported that he has not participated in recreational or hobby activities that included excess noise.

[The Veteran's] bilateral, sensorineural hearing loss and tinnitus are at least as likely as not related to his military experience as a Pavement Specialist; the rationale being that exposure to excessive noise from jack hammers, pneumatic tools, heavy construction equipment, flight lines, jet engines, jet aircraft, M-16 rifles, M-203 grenade launchers and an air compressor accident resulting in the rupture of the right eardrum, result in acoustic trauma, hearing loss and tinnitus.

In May 2017 a VA hearing loss examination was conducted.  The report indicated that the right ear puretone threshold values did not reveal hearing loss in accordance with 38 C.F.R. § 3.385, but the Maryland CNC Test did show such hearing loss with measurements less than 94 percent bilaterally (88 percent in the right ear).  Consequently, the evidence shows a current right ear hearing loss disability in accordance with 38 C.F.R. § 3.385.  The VA examiner opined that it was less likely than not that the Veteran's present hearing loss is related to his military service.  The examiner provided the following rationale:

If the Veteran's hearing loss had been the result of reported noise exposure during service (jack hammer, aircraft engine, and grenades) the loss would likely be symmetrical.  "...the fact of the matter is that in the vast majority of occupational environments, most of which are somewhat reverberant, between-ear exposure differences are less than 2 dB even if the noise source is positioned directly toward one ear."  "For continuous exposures, one should not expect any asymmetry at all, even if the offending noise originates from one side of the individual."  William Clark, PhD "Five Myths in Assessing the Effects of Noise on Hearing".

After a review of the evidence of record, the Board finds that service connection for right ear hearing loss should be granted.  First, there is a current right ear hearing loss disability, as noted by both the 2015 private opinion and the 2017 VA opinion.  Second, there is in-service noise exposure, as demonstrated by the Veteran's personnel records and competent and credible lay statements.  

Third, the Board finds that the evidence is in equipoise regarding the relationship of the Veteran's right ear hearing loss and in-service noise exposure.  As noted in the prior Board remand, an April 2015 VA negative nexus opinion was found inadequate.  Both the private January 2015 opinion and the May 2017 VA opinion contained a well-reasoned rationale for the opinion provided.  For example, the January 2015 opinion noted the absence of excessive noise exposure subsequent to service, and the May 2017 VA opinion referenced medical literature.  The Board finds that the nexus evidence is at least in equipoise, and in such cases, doubt is resolved in favor of the Veteran.
ORDER

Service connection for right ear hearing loss is granted.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


